295 S.W.3d 875 (2009)
Rodney GORDAN, Appellant,
v.
Hope N. GORDAN, Respondent.
No. ED 92597.
Missouri Court of Appeals, Eastern District, Northern Division.
October 27, 2009.
Steven E. Raymond, Shelbyville, MO, for appellant.
Casey J. Welch, Hannibal, MO, for respondent.
*876 Before KENNETH M. ROMINES, C.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
Rodney Gordan ("Father") appeals from the judgment of the trial court granting the motion of Hope Gordan ("Mother") to dismiss issues regarding child custody and visitation in his dissolution of marriage action.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).